Order, Supreme Court, New York County (Barbara Jaffe, J.), entered May 27, 2011, which granted petitioners’ motion for pre-action discovery to the extent of directing respondents to provide petitioners with information as to the identity of the source of an allegedly defamatory statement made to them, including the source’s name, the dates that any such statements were made, and any other information that would assist in ascertaining the identity of the source, unanimously affirmed, without costs.
There is no reason to alter the court’s discretionary determination (see Bishop v Stevenson Commons Assoc., L.P., 74 AD3d 640, 641 [1st Dept 2010], lv denied 16 NY3d 702 [2011]). The information at issue is material and necessary to petitioners’ potentially viable claim for defamation, and would assist their efforts to identify prospective defendants (see Christiano v Port Auth. of N.Y. & N.J., 1 AD3d 289 [1st Dept 2003]). That petitioners know the identity of the person who made an allegedly defamatory statement about one of the petitioners after the filing of the pre-action motion for discovery has no bearing on the court’s determination. Concur—Gonzalez, P.J., Friedman, Saxe, Richter and Abdus-Salaam, JJ.